Order entered July 28, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01152-CV

  THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                               V.

                            JOHNNY FELIPE MUNOZ, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-00309-E

                                           ORDER
       We GRANT appellant’s July 24, 2015 unopposed second motion for an extension of

time to file a brief. Appellant shall file a brief by AUGUST 10, 2015. We caution appellant that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE